DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 20 September 2021.  Claims 18, 20, 35, and 38 are amended. Claim 37 is canceled.  No claims are added.  The claims 18-36 and 38 are pending in this application.  

Response to Arguments
Applicant’s arguments, see remarks pages 9-10, filed 20 September 2021, with respect to claims 37 and 20 have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 112(b) rejections of claims 37 and 20 have been withdrawn. 

Applicant’s arguments regarding the claim amendments, see remarks pages 11-14, filed 20 September 2021, with respect to the rejection(s) of claim(s) 18-36 and 38 under 35 USC 103 in view of Chen-Akdeniz have been fully considered and are persuasive with respect to two interpretations of the amendment (explanations in the next paragraph), however are not persuasive with respect to a third interpretation of the amendment (explanations in the next two paragraphs).  Therefore, the rejection has been withdrawn for two interpretations and upon further consideration, a new ground(s) of rejection is made in view of Chen, Akdeniz, and Abedi.  The use of Chen and Akdeniz is maintained for the third interpretation of the amendment in pages 16-26 below.

(i) interrupting … at least one of …when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of …
(ii) interrupting … at least one of …when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of …
(iii) interrupting … at least one of …when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of …
Examiner has incorporated a new reference, Abedi, into the rejection for the first two possibilities, but also provides a second rejection without Abedi to cover the third possibility. The third possibility does not require the argued pause/temporary nature of transmission and so Chen would still apply.  Chen’s 0156 described HARQ feedback indicating whether or not retransmission is to be stopped. When there is retransmission, the transmission is interrupted and when (re)transmission is stopped, Chen’s user would be unable to transmit or receive data and, i.e. “interrupting … at least one of (i) a transmission and (ii) reception of data via the stream when the at least one subscriber of the stream…is unable to at least one of (i) transmit any data and (ii) receive any data”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication 2017/0265183) in view of Akdeniz et al. (U.S. Patent Publication 2020/0252838) and further in view of Abedi et al. (WO 2010/100446).

Regarding claim 18, Chen disclosed a method for data communication in an industrial network (see Chen 0052: factory automation environment), a stream being established between at least two stream (see Chen Fig. 2, 0035: transmitting data stream between two terminals | Chen 0041: multiple streams, multiple receivers) users [subscribers – see Akdeniz combination below] (see Chen 0118: UE registers with factory network), resources being reserved (see Chen 0059: reservation of resources | Chen 0111: resource allocation), and data being subsequently transmitted between the at least two stream users [subscribers – see Akdeniz combination below] via the stream (see Chen 0036: transmitting data stream), the method comprising:
interrupting, by at least one user [subscriber – see Akdeniz combination below] of the stream, at least one of (i) a transmission and (ii) reception of data via the stream when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data (see Abedi combination below); and
releasing resources reserved at the at least one node point for the at least one user [subscriber – see Akdeniz combination below] of the stream for use for a data transfer (see Chen 0107: resource deactivation time | Chen 0094: release resources for uplink transmission | Chen 0156: release resource when HARQ feedback indicates stop transmission) which is assigned a lower priority than the data transfer via the stream (see Chen 0162: BSR data has higher priority than normal data so that when there is already an UL resource being provided, the BSR data will be included first instead of the other data, i.e. other data is stopped in order to send BSR data | Chen 0185: lower priority data is relegated to buffer status until higher priority data is sent when the resource is unable to accommodate both sets of data, i.e. resource for lower-priority data is released and reassigned to higher priority data), said reservation of the resources being maintained for the at least one user [subscriber – see Akdeniz combination below] (see Chen Fig. 13 “configuration for periodic instruction & dedicated bearer setup | Chen 0105: resource activation command | Chen 0104: resource activation schedule | Chen 0116: providing 
Chen did not explicitly disclose that the UE receiving the data streams are “subscribers”, however in a related art of factory communication (see Akdeniz 0178: factory environment | Akdeniz 0400: massive IoT), Akdeniz disclosed storing subscriber, i.e. UE, profiles (see Akdeniz 0086), communication sessions are based on subscriptions (see Akdeniz 0097), and message traffic is sent over different network connections depending on traffic type and subscription (see Akdeniz 0405). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Akdeniz to further clarify that UEs receiving messages within the factory network are subscribers.  Including Akdeniz’ teachings would increase throughput and efficiency (see Akdeniz 0007) as well as network security (see Akdeniz 0150).
While Chen disclosed HARQ (hybrid automatic repeat request – Chen 0138) feedback indicated whether or not transmission is to be stopped (see Chen 0156), i.e. interrupting stream transmission, and Akdeniz disclosed that the UE receiving the streams are subscribers (see Akdeniz 0405 – see explanation in combination above), Chen-Akdeniz did not explicitly disclose “interrupting, by at least one subscriber (see Akdeniz combination above) of the stream, at least one of (i) a transmission and (ii) reception of data via the stream when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data” However in a related art of wireless sensor networks in an industrial environment (see Abedi p. 4 lines 15-19), Abedi disclosed taking away 

Regarding claim 34, the claim contains the limitations, substantially as claimed, as described in claim 18 above, and is rejected under Chen-Akdeniz-Abedi according to the rationale provided above.  Chen-Akdeniz-Abedi further disclosed a control method for an industrial technical process or a vehicle, wherein data is exchanged between at least two components of an automation system while performing the method as claimed in claim 18 and, based on the exchanged data, control of the industrial technical process or vehicle occurs (see Chen 0053: controller sends instructions to sensor devices | Chen 0063: controller sends request to sensor to perform action, sensor performs requested action).

Regarding claim 35, the claim contains the limitations, substantially as claimed, as described in claim 18 above and is rejected under Chen-Akdeniz-Abedi according to the rationale provided above.  Chen-Akdeniz-Abedi further disclosed a device comprising:
at least one data point (see Chen Fig. 8 Base Station); and
at least two devices forming stream subscribers which are connected to one another at least one node point (see Chen Fig. 8 multiple UE);
wherein the at least two device forming at least two stream subscribers comprise components of an industrial automation system (see Chen 0052: factory automation environment);
wherein the device is configured to perform the method of claim 18 above.

Regarding claim 38, the claim contains the limitations, substantially as claimed, as described in claim 18 above and is rejected under Chen-Akdeniz-Abedi according to the rationale provided above. Chen-Akdeniz-Abedi further disclosed a computer-readable medium encoded with a computer program comprises instructions which, when executed by perform at least one computer, causes the computer program to perform the method of claim 18 above.

Regarding claim 19, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream, after said least one subscriber has interrupted at least one of the (i) transmission and (ii) reception of data via the stream, subsequently continues at least one of (i) the transmission and (ii) reception of data via the stream utilizing the resources reserved for the least one subscriber (see Chen 0156: HARQ (hybrid automatic repeat request – Chen 0138) feedback indicates whether or not retransmission of data occurs); and
wherein any data transfer with a lower priority utilizing the resources reserved for the at least one subscriber of the stream is ended (see Chen 0162: BSR data has higher priority than normal data so that when there is already an UL resource being provided, the BSR data will be included first instead of the other data, i.e. other data is stopped in order to send BSR data | Chen 0185: lower priority data is relegated to buffer status until higher priority data is sent when the resource is unable to accommodate both sets of data, i.e. resource for lower-priority data is released and reassigned to higher priority data).

Regarding claim 20, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 2, wherein the at least one subscriber of the stream continues at least one of the (i) transmission and (ii) reception of data via the stream (see Chen 0156: HARQ (hybrid automatic repeat request – Chen 0138) feedback indicates whether or not retransmission, i.e. continued transmission, of data occurs) without the reservation of resources for the stream, being at least one of recalculated and reperformed anew (see Chen 0145: resources of retransmissions are adaptive, i.e. calculated and performed anew).


Regarding claim 21, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the released resources are utilized by at least one further subscriber of the network (see Chen 0094: resources are released (and therefore available for use by another node)) for a data transfer which is assigned a lower priority than the data transfer via the stream (see Chen 0165: higher priority messages aren’t able to use the resource assigned to the lower priority messages). 

Regarding claim 22, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein at least one of:
(i)    the at least one subscriber of the stream is deactivated and, due to said deactivation of the at least one subscriber of the stream, no additional data is at least one of (i) transmitted and (ii) received via the stream and
(ii)    the at least one subscriber of the stream is separated from the network and, due to the separation from the network of the at least one subscriber of the stream, no additional data is at least one of (i) transmitted and (ii) received via the stream (see Akdeniz 0140: device is disconnected from network and does not transmit messages | Abedi p. 3 lines 30-33: lifting the emergency condition after some time and reallocating the resources that had been allocated to the emergency stream back to the other streams, i.e. continuing the stream transmission with the previously allocated resources).
The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 23, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 22, wherein at least one of (i) the at least one subscriber of the stream has been separated from the network and thereafter, is reconnected to the network (see Akdeniz 0140: device periodically reconnects to the network after having been disconnected from the network) and (ii) the at least one subscriber of the stream has then been deactivated and thereafter is reactivated. The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 24, Chen-Akdeniz-Abedi disclosed the method as claimed in one of the preceding claim 18, wherein the at least one subscriber of the stream transmits a sleep message at least one of (i) before, (ii) after and (iii) simultaneously with the interruption of at least one of (i) the transmission and (ii) reception of data via the stream (see Chen 0139: devices wakes in order to resend message, i.e. a device is asleep before it wakes and also the device wakes in order to continue transmission, i.e. the device is asleep during the interruption of transmission/reception, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a sleep message would be sent in order for the device to be asleep and that the sleep message would have been sent either before, after, or simultaneously with the transmission/reception interruption) and, in reaction to the transmitted sleep message (see Akdeniz 0140: the device is disconnected during an idle state and does not receive messages, i.e. resources are released in response to sleep), the resources that are reserved at the at least one node point for the at least one subscriber of the stream are released for utilization for a data transfer (see Chen 0094: resources are released (and therefore available for use by another node) which is assigned a lower priority than the data transfer via the stream (see Chen 0165: higher priority messages aren’t able to use the resource assigned to the lower priority messages). The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 25, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream, after said at least one subscriber has interrupted at least one of (i) the transmission and (ii) reception of data via the stream, transmits a wake-up message (see Chen 0139: UEs wake up at retransmission time) and, in reaction to said wake-up message, any data transfer with a lower priority using the resources reserved for the at least one subscriber of the stream is ended (see Chen 0162: BSR data has higher priority than normal data so that when there is already an UL resource being provided, the BSR data will be included first instead of the other data, i.e. other data is stopped in order to send BSR data) within a pre-determined timespan (see Chen 0085: cycle time limitation when sending information).

Regarding claim 26, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 23, wherein at least one of (i) the at least one subscriber of the stream transmits the wake-up message after it has been reconnected to the network (see Akdeniz 0140: periodically reconnects to the network and wakes up again) and (ii) the at least one subscriber of the stream transmits the wake-up message after said at least one subscriber has been reactivated. The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 27, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 25, wherein at least one of (i) the at least one subscriber of the stream transmits the wake-up message after it has been reconnected to the network (see Akdeniz 0140: periodically reconnects to the network and wakes up again) and (ii) the at least one subscriber of the stream transmits the wake-up message after said at least one subscriber has been reactivated. The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 28, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream additionally transmits keep-alive messages when said at least one subscriber at least one of (i) transmits and (ii) receives data via the stream (see Chen 0076: sending periodic messages | Chen did not explicitly disclose the periodic messages are keep-alive messages, however Akdeniz disclosed sending keep-alive messages (see Akdeniz 0084). The motivation to combine is the same as that presented in claim 18 above); and
wherein the at least one subscriber of the stream, ends the transmission of keep-alive messages when said least one subscriber interrupts at least one of (i) the transmission and (ii) reception of data via the stream (see Akdeniz 0140: device does not send messages while in an idle, i.e. sleep, state. Since no communication occurs in this state, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sending keep-alive messages would also be ended | Chen 0139: devices wakes in order to resend message, i.e. a device is asleep before it wakes and also the device wakes in order to continue transmission, i.e. the device is asleep during the interruption of transmission/reception.  Taken in combination with Akdeniz, no messages are sent while asleep during the interruption of transmission/reception).
The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 29, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the reservation of the resources for the at least one subscriber of the stream is maintained in that at least one of configuration data and configuration settings belonging to the reservation remain stored at one or more node points (see Chen Fig. 13 “configuration for periodic instruction & dedicated bearer setup | Chen 0104: resource activation schedule | Chen 0116: providing configuration information to BS from factory network | Chen 0122: BS, i.e. “node point”, maintains UE-resource mapping (see Chen 0098-0104: various types of configuration information))

Regarding claim 30, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the transfer of data via the stream occurs in an Audio/Video Bridging (AVB) or Time Sensitive Networking (TSN) network (see Chen 0053: time critical network | Chen 0078: industrial automation network requires latency with delays of one ms).
Regarding claim 31, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream comprises a component of an industrial automation system (see Chen 0052: factory automation system).

Regarding claim 32, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 31, wherein component of the industrial automation system comprises at least one of (i) at least one sensor (see Chen 0052: sensor/actuators) and (ii) at least one actuator (see Chen 0053: sensor/actuators) or is formed thereby.

Regarding claim 33, Chen-Akdeniz-Abedi disclosed the method as claimed in claim 18, wherein the at least one node point comprises at least one of (i) bridges and (ii) switches arranged between the at least two stream subscribers (see Akdeniz 0136: switches | Akdeniz 422: switch or bridge). The motivation to combine Chen, Akdeniz, and Abedi is the same as that provided in claim 18 above.

Regarding claim 36, the claim contains the limitations, substantially as claimed, as described in claim 33 above and is rejected under Chen-Akdeniz-Abedi according to the rationale provided above.



Claims 18-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication 2017/0265183) in view of Akdeniz et al. (U.S. Patent Publication 2020/0252838).

Regarding claim 18, Chen disclosed a method for data communication in an industrial network (see Chen 0052: factory automation environment), a stream being established between at least two stream (see Chen Fig. 2, 0035: transmitting data stream between two terminals | Chen 0041: multiple streams, multiple receivers) users [subscribers – see Akdeniz combination below] (see Chen 0118: UE registers with factory network), resources being reserved (see Chen 0059: reservation of resources | Chen 0111: resource allocation), and data being subsequently transmitted between the at least two stream users [subscribers – see Akdeniz combination below] via the stream (see Chen 0036: transmitting data stream), the method comprising:
interrupting, by at least one user [subscriber – see Akdeniz combination below] of the stream, at least one of (i) a transmission and (ii) reception of data via the stream when the at least one user [subscriber – see Akdeniz combination below] of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data (see Chen 0156: HARQ (hybrid automatic repeat request – Chen 0138) feedback indicates whether or not transmission is to be stopped. When there is retransmission, the transmission is interrupted and when (re)transmission is stopped, Chen’s user would be unable to transmit or receive data and, i.e. “interrupting … at least one of (i) a transmission and (ii) reception of data via the stream when the at least one subscriber of the stream … is unable to at least one of (i) transmit any data and (ii) receive any data”); and

releasing resources reserved at the at least one node point for the at least one user [subscriber – see Akdeniz combination below] of the stream for use for a data transfer (see Chen 0107: resource deactivation time | Chen 0094: release resources for uplink transmission | Chen 0156: release resource when HARQ feedback indicates stop transmission) which is assigned a lower priority than the data transfer via the stream (see Chen 0162: BSR data has higher priority than normal data so that when there is already an UL resource being provided, the BSR data will be included first instead of the other data, i.e. other data is stopped in order to send BSR data | Chen 0185: lower priority data is relegated to buffer status until higher priority data is sent when the resource is unable to accommodate both sets of data, i.e. resource for lower-priority data is released and reassigned to higher priority data), said reservation of the resources being maintained for the at least one user [subscriber – see Akdeniz combination below] (see Chen Fig. 13 “configuration for periodic instruction & dedicated bearer setup | Chen 0105: resource activation command | Chen 0104: resource activation schedule | Chen 0116: providing configuration information to BS from factory network | Chen 0122: BS maintains UE-resource mapping (Chen 0098-0104: various types of configuration information))
Chen did not explicitly disclose that the UE receiving the data streams are “subscribers”, however in a related art of factory communication (see Akdeniz 0178: factory environment | Akdeniz 0400: massive IoT), Akdeniz disclosed storing subscriber, i.e. UE, profiles (see Akdeniz 0086), communication sessions are based on subscriptions (see Akdeniz 0097), and message traffic is sent over different network connections depending on traffic type and subscription (see Akdeniz 0405). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Akdeniz to further clarify that UEs receiving messages within the factory network are subscribers.  Including Akdeniz’ teachings would increase throughput and efficiency (see Akdeniz 0007) as well as network security (see Akdeniz 0150).

Regarding claim 34, the claim contains the limitations, substantially as claimed, as described in claim 18 above, and is rejected under Chen-Akdeniz according to the rationale provided above.  Chen-Akdeniz further disclosed a control method for an industrial technical process or a vehicle, wherein data is exchanged between at least two components of an automation system while performing the method as claimed in claim 18 and, based on the exchanged data, control of the industrial technical process or vehicle occurs (see Chen 0053: controller sends instructions to sensor devices | Chen 0063: controller sends request to sensor to perform action, sensor performs requested action).

Regarding claim 35, the claim contains the limitations, substantially as claimed, as described in claim 18 above and is rejected under Chen-Akdeniz according to the rationale provided above.  Chen-Akdeniz further disclosed a device comprising:
at least one data point (see Chen Fig. 8 Base Station); and
at least two devices forming stream subscribers which are connected to one another at least one node point (see Chen Fig. 8 multiple UE);
wherein the at least two device forming at least two stream subscribers comprise components of an industrial automation system (see Chen 0052: factory automation environment);
wherein the device is configured to perform the method of claim 18 above.

Regarding claim 38, the claim contains the limitations, substantially as claimed, as described in claim 18 above and is rejected under Chen-Akdeniz according to the rationale provided above. Chen-Akdeniz further disclosed a computer-readable medium encoded with a computer program comprises instructions which, when executed by perform at least one computer, causes the computer program to perform the method of claim 18 above.

Regarding claim 19, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream, after said least one subscriber has interrupted at least one of the (i) transmission and (ii) reception of data via the stream, subsequently continues at least one of (i) the transmission and (ii) reception of data via the stream utilizing the resources reserved for the least one subscriber (see Chen 0156: HARQ (hybrid automatic repeat request – Chen 0138) feedback indicates whether or not retransmission of data occurs); and
wherein any data transfer with a lower priority utilizing the resources reserved for the at least one subscriber of the stream is ended (see Chen 0162: BSR data has higher priority than normal data so that when there is already an UL resource being provided, the BSR data will be included first instead of the other data, i.e. other data is stopped in order to send BSR data | Chen 0185: lower priority data is relegated to buffer status until higher priority data is sent when the resource is unable to accommodate both sets of data, i.e. resource for lower-priority data is released and reassigned to higher priority data).

Regarding claim 20, Chen-Akdeniz disclosed the method as claimed in claim 2, wherein the at least one subscriber of the stream continues at least one of the (i) transmission and (ii) reception of data via the stream (see Chen 0156: HARQ (hybrid automatic repeat request – Chen 0138) feedback indicates whether or not retransmission, i.e. continued transmission, of data occurs) without the reservation of resources for the stream, being at least one of recalculated and reperformed anew (see Chen 0145: resources of retransmissions are adaptive, i.e. calculated and performed anew).

Regarding claim 21, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the released resources are utilized by at least one further subscriber of the network (see Chen 0094: resources are released (and therefore available for use by another node)) for a data transfer which is assigned a lower priority than the data transfer via the stream (see Chen 0165: higher priority messages aren’t able to use the resource assigned to the lower priority messages). 

Regarding claim 22, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein at least one of:
(i)    the at least one subscriber of the stream is deactivated and, due to said deactivation of the at least one subscriber of the stream, no additional data is at least one of (i) transmitted and (ii) received via the stream and
(ii)    the at least one subscriber of the stream is separated from the network and, due to the separation from the network of the at least one subscriber of the stream, no additional data is at least one of (i) transmitted and (ii) received via the stream (see Akdeniz 0140: device is disconnected from network and does not transmit messages).
The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.

Regarding claim 23, Chen-Akdeniz disclosed the method as claimed in claim 22, wherein at least one of (i) the at least one subscriber of the stream has been separated from the network and thereafter, is reconnected to the network (see Akdeniz 0140: device periodically reconnects to the network after having been disconnected from the network) and (ii) the at least one subscriber of the stream has then been deactivated and thereafter is reactivated. The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.

Regarding claim 24, Chen-Akdeniz disclosed the method as claimed in one of the preceding claim 18, wherein the at least one subscriber of the stream transmits a sleep message at least one of (i) before, (ii) after and (iii) simultaneously with the interruption of at least one of (i) the transmission and (ii) reception of data via the stream (see Chen 0139: devices wakes in order to resend message, i.e. a device is asleep before it wakes and also the device wakes in order to continue transmission, i.e. the device is asleep during the interruption of transmission/reception, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a sleep message would be sent in order for the device to be asleep and that the sleep message would have been sent either before, after, or simultaneously with the transmission/reception interruption) and, in reaction to the transmitted sleep message (see Akdeniz 0140: the device is disconnected during an idle state and does not receive messages, i.e. resources are released in response to sleep), the resources that are reserved at the at least one node point for the at least one subscriber of the stream are released for utilization for a data transfer (see Chen 0094: resources are released (and therefore available for use by another node) which is assigned a lower priority than the data transfer via the stream (see Chen 0165: higher priority messages aren’t able to use the resource assigned to the lower priority messages). The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.

Regarding claim 25, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream, after said at least one subscriber has interrupted at least one of (i) the transmission and (ii) reception of data via the stream, transmits a wake-up message (see Chen 0139: UEs wake up at retransmission time) and, in reaction to said wake-up message, any data transfer with a lower priority using the resources reserved for the at least one subscriber of the stream is ended (see Chen 0162: BSR data has higher priority than normal data so that when there is already an UL resource being provided, the BSR data will be included first instead of the other data, i.e. other data is stopped in order to send BSR data) within a pre-determined timespan (see Chen 0085: cycle time limitation when sending information).

Regarding claim 26, Chen-Akdeniz disclosed the method as claimed in claim 23, wherein at least one of (i) the at least one subscriber of the stream transmits the wake-up message after it has been reconnected to the network (see Akdeniz 0140: periodically reconnects to the network and wakes up again) and (ii) the at least one subscriber of the stream transmits the wake-up message after said at least one subscriber has been reactivated. The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.

Regarding claim 27, Chen-Akdeniz disclosed the method as claimed in claim 25, wherein at least one of (i) the at least one subscriber of the stream transmits the wake-up message after it has been reconnected to the network (see Akdeniz 0140: periodically reconnects to the network and wakes up again) and (ii) the at least one subscriber of the stream transmits the wake-up message after said at least one subscriber has been reactivated. The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.

Regarding claim 28, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream additionally transmits keep-alive messages when said at least one subscriber at least one of (i) transmits and (ii) receives data via the stream (see Chen 0076: sending periodic messages | Chen did not explicitly disclose the periodic messages are keep-alive messages, however Akdeniz disclosed sending keep-alive messages (see Akdeniz 0084). The motivation to combine is the same as that presented in claim 18 above); and
wherein the at least one subscriber of the stream, ends the transmission of keep-alive messages when said least one subscriber interrupts at least one of (i) the transmission and (ii) reception of data via the stream (see Akdeniz 0140: device does not send messages while in an idle, i.e. sleep, state. Since no communication occurs in this state, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sending keep-alive messages would also be ended | Chen 0139: devices wakes in order to resend message, i.e. a device is asleep before it wakes and also the device wakes in order to continue transmission, i.e. the device is asleep during the interruption of transmission/reception.  Taken in combination with Akdeniz, no messages are sent while asleep during the interruption of transmission/reception).
The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.


Regarding claim 29, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the reservation of the resources for the at least one subscriber of the stream is maintained in that at least one of configuration data and configuration settings belonging to the reservation remain stored at one or more node points (see Chen Fig. 13 “configuration for periodic instruction & dedicated bearer setup | Chen 0104: resource activation schedule | Chen 0116: providing configuration information to BS from factory network | Chen 0122: BS, i.e. “node point”, maintains UE-resource mapping (see Chen 0098-0104: various types of configuration information))

Regarding claim 30, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the transfer of data via the stream occurs in an Audio/Video Bridging (AVB) or Time Sensitive Networking (TSN) network (see Chen 0053: time critical network | Chen 0078: industrial automation network requires latency with delays of one ms).

Regarding claim 31, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the at least one subscriber of the stream comprises a component of an industrial automation system (see Chen 0052: factory automation system).

Regarding claim 32, Chen-Akdeniz disclosed the method as claimed in claim 31, wherein component of the industrial automation system comprises at least one of (i) at least one sensor (see Chen 0052: sensor/actuators) and (ii) at least one actuator (see Chen 0053: sensor/actuators) or is formed thereby.

Regarding claim 33, Chen-Akdeniz disclosed the method as claimed in claim 18, wherein the at least one node point comprises at least one of (i) bridges and (ii) switches arranged between the at least two stream subscribers (see Akdeniz 0136: switches | Akdeniz 422: switch or bridge). The motivation to combine Chen and Akdeniz is the same as that provided in claim 18 above.

Regarding claim 36, the claim contains the limitations, substantially as claimed, as described in claim 33 above and is rejected under Chen-Akdeniz according to the rationale provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        11 February 2022



/Patrice L Winder/Primary Examiner, Art Unit 2452